Citation Nr: 0416728	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  99-17 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left knee disorder, currently evaluated as 
30 percent disabling.
  
2.  Entitlement to an increased (compensable) disability 
rating for a service-connected right ankle disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran served on active duty from August 1973 to June 
1983.  

In a November 1983 rating decision, the veteran was granted 
service connection for a left knee disability and also for a 
right ankle disability.  He was awarded a 20 percent 
disability rating for the left knee and a noncompensable 
rating for the right ankle.    

In April 1998, the RO received the veteran's claim of 
entitlement to an increase in the disability ratings assigned 
his left knee and right ankle disabilities.  In a November 
1998 rating decision, the RO granted an increased 30 percent 
rating for the left knee and denied the right ankle claim.  
The veteran disagreed with the November 1998 rating decision 
and initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in September 1999.  

In a February 2003 rating decision, the RO denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  The veteran disagreed with that 
decision in October 2003, and the appeal was perfected with 
the receipt of the veteran's informal hearing in May 2004, 
which specifically indicated the veteran's intent to appeal 
the February 2003 denial.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


Issues not on appeal

The Board notes that the veteran's representative in the May 
2004 informal hearing listed as an issue on appeal 
entitlement to an increased evaluation for Crohn's disease.  

In the November 1998 rating decision the RO continued a 
previously-assigned 10 percent disability rating for service-
connected Crohn's disease.  The veteran disagreed with that 
rating, and a statement of the case (SOC) was issued in 
August 1999.  However, on his September 1999 VA Form 9, the 
veteran chose to appeal only the left knee and right ankle 
issues listed above.  See 38 C.F.R. § 20.202 [if the SOC 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues being 
appealed].  The issue of entitlement to an increased 
disability rating for Crohn's disease accordingly was not 
perfected.  Accordingly, it is not within the Board's 
jurisdiction and will be addressed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA].


REMAND

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Among other things, 
the VCAA redefines the obligations of VA with respect to its 
duty to notify and assist the veteran in the development of 
his claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
VBA has not notified the veteran of the evidence necessary to 
substantiate a claim of entitlement to TDIU, nor of which 
portion of the evidence is to be provided by the him and 
which part VA will attempt to obtain on his behalf.  While a 
May 2004 letter addressed the requirements for an increased 
rating claim, it did not specifically address the TDIU claim 
or the evidence particularly relevant to such a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Where, as here, the record has a procedural defect with 
respect to the notice required under the VCAA, the Board must 
remand the case to the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Moreover, while VBA sent a notice letter to the veteran on 
May 6, 2004 which addressed the evidence necessary to 
substantiate an increased rating claim, that letter 
instructed the veteran to send any additional evidence to the 
RO in Detroit Michigan and afforded him an additional 60 days 
to reply.  However, on the same day that letter was sent to 
the veteran, VBA forwarded the case to the Board.  This 
raises the possibility that additional evidence pertinent to 
these claims may have been sent or identified by the veteran 
to VBA and is thus not present in the claims folder.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA.  

2.  If the veteran submits additional 
evidence in response to the first action, 
or if he has submitted or identified 
additional evidence in response to the 
May 2004 letter, after undertaking any 
additional development it deems to be 
necessary, VBA should readjudicate the 
claims.  If the claims remains denied, 
VBA should issue a supplemental statement 
of the case.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




